 

C:\Users\jgoto\AppData\Local\Microsoft\Windows\INetCache\Content.Word\BioPharmX_logo_CMYK.JPG
[ex-10d1g001.jpg]

 

September 11, 2018

 

Mr. David Tierney

VIA EMAIL

Dear David:  

On behalf of the Board of Directors of BioPharmX Corporation (the “Company”),  I
am very pleased to confirm our offer to you of employment with the Company. 
Subject to your acceptance of this offer and the conditions set forth below,
your employment with the Company shall be governed by the following terms and
conditions (this “Agreement”).  

1.



Duties and Scope of Employment.

 

a.



Position.  For the term of your employment (your “Employment”), the Company
agrees to employ you as its most senior executive officer in the position of the
sole Chief Executive Officer (“CEO”). You will report solely to the Company’s
Board of Directors (the “Board”) and you will be working out of the Company’s
office in Menlo Park, CA, provided, however, that the Company agrees you may
telecommute from your residence in New Jersey as much as practical, provided
such telecommuting does not materially interfere with your duties as CEO, and
provided you will be expected to regularly travel to the Company’s Menlo Park
office as well as engage in other business travel, as needed. Subject to your
initial appointment or election by the Board consistent with the Company’s
bylaws and subject to your subsequent re-election by the stockholders of the
Company, you will also serve on the Board during your Employment. You will be
responsible for developing and executing the Company’s strategies, achieving
business objectives, increasing the Company’s stockholder value, presiding over
the entire workforce, and other duties commensurate with your position as CEO.
Your duties and responsibilities always will be at least commensurate with those
duties and responsibilities normally associated with and appropriate for someone
in the position of CEO.  Effective on September 11, 2018, you will be appointed
as the Company’s CEO (the “Effective Date”).

 

b.



Obligations to the Company.  While you render services to the Company, (1) you
may deliver lectures, fulfill speaking engagements, and teach at educational
institutions provided that such activities do not materially interfere with the
performance of your duties to the Company, and (2) you agree that you will not
engage in any other employment, consulting, or other outside business activity
(“Outside Activities”) except as set forth on the attached Exhibit A.  Any
additional Outside Activities must be authorized in writing in advance by the
Board. In addition, while you render services to the Company, you will not
assist any other person or entity in competing with the Company, in preparing to
compete with the Company or in hiring any employees or consultants of the
Company. As



--------------------------------------------------------------------------------

 



an employee, you will also be expected to comply with the Company’s policies and
procedures.

 

c.



No Conflicting Obligations.  You represent and warrant to the Company that you
are under no obligations or commitments, whether contractual or otherwise, that
are materially inconsistent with your obligations under this Agreement. In
connection with your Employment, you shall not use or disclose any trade secrets
or other proprietary information or intellectual property in which you or any
other person has any right, title or interest and your Employment will not
infringe or violate the rights of any other person. You represent and warrant to
the Company that you have returned (or will return) all property and
confidential information belonging to any prior employer, other than
confidential information that has become generally known to the public or within
the relevant trade industry.

   

 

2.



Term.  Subject to the terms of this Agreement and the payment obligations set
forth herein, this Agreement will remain in effect until terminated in
accordance with the terms of the Agreement.  Upon a termination of employment,
and to the extent requested in writing by the Company, you agree to resign from
all positions you may hold with the Company, including as a member of the Board,
and any of its subsidiaries or affiliated entities at such time (including as a
member of the Board and the boards or equivalent governing bodies of any
subsidiaries or entities). 

 

3.



Cash Compensation.  

 

a.



Base Salary. Your initial annual base salary (the “Base Salary”) will be
$450,000 following the Effective Date, payable in accordance with the Company’s
normal payroll practices.  Thereafter, your annual base salary may be increased
as determined by the Board following the recommendation of the Compensation
Committee of the Board (the “Compensation Committee”).

 

b.



Target Bonus.  You will be eligible for an annual bonus.  Your initial annual
bonus target will be 50% of your Base Salary for the applicable fiscal year
(your “Target Bonus”), and the actual bonus amount awarded (your “Actual Bonus”)
will be determined by the Board, in its sole discretion, based upon its
evaluation of whether you and the Company have achieved mutually agreed Company
and individual performance objectives.  To receive payment of any Actual Bonus,
you must be employed by the Company on the last day of the period to which such
bonus relates and at the time bonuses are paid, except as otherwise provided
herein.  The Actual Bonus shall paid no later than March 15 of the year
following the year to which the performance objectives relate. Your bonus
participation will be subject to all the terms, conditions and restrictions of
the applicable Company bonus plan or program,  if any, as may be amended from
time to time, but only to the extent such plan or program is consistent with
this Agreement.  Your Actual Bonus for fiscal year 2019, year ended January 31,
2019, will be determined by the Board based on achievement of Company financial
and other performance metrics determined by the Board, pro-rated based upon the
number of days you are employed during fiscal year 2019 after the Effective
Date. 

 

4.



Benefits & Paid Time Off. You will be entitled to participate in all employee
retirement, welfare, insurance, benefit and paid time off programs of the
Company as are in effect from time to time and in which other senior executives
of the Company are eligible to participate, on the same terms as such other
senior executives.

 



2

--------------------------------------------------------------------------------

 



5.



Equity Awards. Subject to this Section 5, you will be granted an Option, as
follows: 

 

a.



Time-Based Stock Option.  Within thirty (30) days of the Effective Date (the
“Grant Date”), the Company will grant you a stock option to purchase 7,400,000
shares of the Company’s common stock (the “Option”) under the Company’s 2016
Equity Incentive Plan (the “Equity Plan”).  The Option shall be granted with an
exercise price equal to the closing price of the Company’s common stock on the
NYSE MKT on the Grant Date, provided, however, that if the closing price on the
date of grant is less than $0.20 per share, then 5,750,000 of the Options will
be granted at the closing price and the remaining 1,650,000 Options will be
granted with an exercise price of $0.20.  The Option will be an incentive stock
option to the maximum extent permitted by applicable law and the remainder will
be a nonqualified stock option.  The Option will vest over four (4) years with
1/4 of the shares vesting on the first annual anniversary of the Effective Date
and an additional 1/48 of the shares vesting each month thereafter; provided
that, subject to Section 8 below, vesting will depend on your continued
employment or services with the Company on the applicable vesting dates, and
will be subject to the terms and conditions of the written agreement governing
the grant, the Equity Plan and this Agreement.     

 

b.



Non-Assumption upon Change in Control.  Notwithstanding anything to the
contrary, if the Option or any other then-outstanding equity awards are not
assumed, continued or substituted in a Change in Control (as defined below),
then such unvested equity awards shall accelerate and become vested and
exercisable (to the extent applicable) as to 100% of the then-unvested shares
subject to the equity awards in effect immediately prior to the Change in
Control.  

 

c.



Future Equity. You will be eligible for future equity grants as determined by
and pursuant to the terms established by the Board or the Compensation
Committee. The amount and vesting terms for such future awards will be
determined by the Board or the Compensation Committee. 

 

6.



Expenses.  The Company will, in accordance with applicable Company policies and
guidelines and the general oversight of the Compensation Committee, reimburse
you for all reasonable and necessary expenses incurred by you in connection with
your performance of services on behalf of the Company.  The Company will pay
directly or reimburse you for your reasonable attorneys’ fees and costs incurred
in connection with the negotiation and implementation of this Agreement, in an
amount not to exceed $7,500.  Additionally, the Company will reimburse you for
the reasonable and necessary expenses that result from you traveling from your
home in New Jersey to the Company’s Menlo Park office (or other business
locations) in accordance with the Company’s policies and guidelines, except that
such travel does not need to be “pre-approved” and flights with a duration
longer than six (6) hours need not be limited to economy or coach class.

 

7.



Definitions. As used in this Agreement, the terms below have the following
meanings.

 

a.



Cause. For purposes of this Agreement, “Cause” for the Company to terminate your
employment hereunder shall mean the occurrence of any of the following events,
as determined by the Company and/or the Board in its and/or their sole and
absolute discretion: 

 

i.



your theft, dishonesty, breach of fiduciary duty, or falsification of any
Company documents or records that has a material detrimental effect on the
Company’s reputation or business;  



3

--------------------------------------------------------------------------------

 



 

ii.



your material failure to abide by the Company’s code of conduct or other
material policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct);

 

iii.



your unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of the Company (including,
without limitation, your improper use or disclosure of the Company’s
confidential or proprietary information);

 

iv.



any intentional act by you that has a material detrimental effect on the
Company’s reputation or business;

 

v.



your willful disregard of any reasonable instructions from the Board after
written notice from the Board of such disregard; or

 

vi.



your conviction (including any plea of guilty or nolo contendere) for a felony
or conviction of any other criminal act that impairs your ability to perform
your duties to the Company or has a material detrimental effect on the Company’s
reputation or business.

 

provided, however, that the action or conduct described in clauses (ii), (iii),
(iv) and (v) above will constitute “Cause” only if such action or conduct
continues after the Company has provided you with written notice thereof and
thirty (30) days to cure the same if such action or conduct is curable.

 

b.



Change in Control.  For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following events: (i) any “Person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial
owner” (as defined in Rule 13d‑3 of the Exchange Act), directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then‑outstanding voting
securities; provided, however, that for purposes of this subclause (i) the
acquisition of additional securities by any one Person who is considered to own
more than fifty percent (50%) of the total voting power of the securities of the
Company will not be considered a Corporate Transaction (as defined in the Equity
Plan); (ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; (iii) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
or (iv) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purpose of this subclause (iv), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Corporate Transaction
(as defined in the Equity Plan). For purposes of this definition, Persons will
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the

4

--------------------------------------------------------------------------------

 



Company. Notwithstanding the foregoing, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would become payable under this Plan by reason of a Corporate Transaction, such
amount shall become payable only if the event constituting a Corporate
Transaction would also qualify as a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.

 

c.



COBRA. For purposes of this Agreement, “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

d.



Disability. For purposes of this Agreement, “Disability” shall have that meaning
set forth in Section 22(e)(3) of the Code; provided, however, that the Company
may not terminate your employment by reason of Disability unless you cannot
perform the essential functions of your position, with or without reasonable
accommodation, for a period of at least six months.

 

e.



Good Reason. For purposes of this Agreement, “Good Reason” for you to terminate
your employment hereunder shall mean the occurrence of any of the following
events or conditions without your written consent:

 

i.



a material decrease in your Base Salary, other than a decrease that applies
generally to other senior executives of the Company (provided, however, that:
(i) any such decrease without Executive’s consent will constitute a breach of
this Agreement; and (ii) any such decreased Base Salary will not be considered
your final Base Salary for purposes of Section 8 below);  or

 

ii.



a material, adverse change in your authority, responsibilities, or duties as
CEO, including without limitation any requirement that you report to any
person(s) other than the Board prior to a Change in Control;

 

provided, however, that, any such termination by you shall only be deemed for
Good Reason pursuant to this definition if: (1) you give the Company written
notice of your intent to terminate for Good Reason within ninety (90) days
following the first occurrence of the condition(s) that you believe
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice; and (3) you voluntarily terminate your employment
thirty (30) days following the expiration of the foregoing thirty (30) day cure
period if such condition(s) are not cured within such cure period.  The
definition of “Good Reason” is intended to satisfy the Good Reason safe harbor
requirements under Section 409A of the Code.

 

8.



Effect of Termination of Employment.

 

a.



Termination for Cause, Death or Disability, or Voluntary Resignation without
Good Reason. In the event your employment is terminated for Cause, your
employment terminates due to your death or Disability, you voluntarily resign
your employment other than for Good Reason, you will be paid: (i) any earned but
unpaid Base Salary, (ii)  the amount of any Actual Bonus earned and payable from
a prior bonus period which remains unpaid by the Company as of the date of the
termination of employment determined in

5

--------------------------------------------------------------------------------

 



good faith in accordance with customary practice, to be paid at the same time as
bonuses are paid for that period to other eligible executives (for the avoidance
of doubt, no bonus will be paid in respect of the year in which such termination
occurs), (iii) other unpaid and then-vested amounts, including any amount
payable to you under the specific terms of any agreements, plans or awards,
including insurance and health and benefit plans in which you participate,
unless otherwise specifically provided in this Agreement and (iv) reimbursement
for all reasonable and necessary expenses incurred by you in connection with
your performance of services on behalf of the Company in accordance with
applicable Company policies and guidelines, in each case as of the effective
date of such termination of employment (the “Accrued Compensation”). 

 

b.



Termination without Cause or Resignation for Good Reason, Absent a Change in
Control. If the Company terminates your employment without Cause or if your
employment is terminated by you due to your resignation for Good Reason, in
either case more than one (1) month before or more than twelve (12) months
following a Change in Control,  provided that (except with respect to the
Accrued Compensation) you deliver to the Company a signed general release of
claims in favor of the Company in the form attached hereto as Exhibit B (the
“Release”) and satisfy all conditions to make the Release effective within sixty
(60) days following your termination of employment, then, you shall be entitled
to: 

 

i.



the Accrued Compensation;

 

ii.



a lump sum payment equal to nine (9) months of your then-current Base Salary;
and

 

iii.



payment of the COBRA premiums (provided you timely elect COBRA coverage) by the
Company to its insurer (or reimbursement to you of such premiums) for continued
health coverage for you and your eligible dependents until the earlier of (x)
nine (9) months; or (y) the date you become covered under a group health plan of
another employer.

 

c.



Termination without Cause or Resignation for Good Reason, in Connection with a
Change in Control. In the event a Change in Control occurs and if the Company
terminates your employment without Cause or if you resign for Good Reason, in
either case within the period beginning one (1) month before, and ending twelve
(12) months following, such Change in Control; provided that (except with
respect to the Accrued Compensation) you deliver to the Company the signed
Release and satisfy all conditions to make the Release effective within sixty
(60) days following your termination of employment, then, (in lieu of any
benefits pursuant to Section 8(b)), you shall be entitled to:

 

i.



the Accrued Compensation;

 

ii.



a lump sum payment equal to twenty-four  (24) months of your then-current Base
Salary;    

 

iii.



payment of the COBRA premiums (provided you timely elect COBRA coverage) by the
Company to its insurer (or reimbursement to you of such premiums) for continued
health coverage for you and your eligible dependents until the earlier of (x)
eighteen (18) months; or (y) the date you  become covered under a group health
plan of another employer; and

 



6

--------------------------------------------------------------------------------

 



iv.



with respect to the Option and any other outstanding equity award the vesting
shall accelerate and become vested and exercisable as to 100% of the
then-unvested shares subject to the Option and other equity awards effective
immediately prior to the Change in Control. 

 

d.



Certain Change in Control within four (4) months.  Notwithstanding anything
provided in Section 8(c), if within the first four (4) months following the
Effective Date, the Company receives a term sheet or written offer to purchase
the Company or its assets from a certain company to be mutually agreed to in
writing between you and the Board that results in a Change in Control that is
consummated within eighteen (18) months following the Effective Date, then the
lump sum payment in Section 8(c)(ii) will be reduced to 12 months of your then
current Base Salary and the equity acceleration in Section 8(c)(iv) will be
reduced from 100% to 50%. 

 

9.



Miscellaneous.  For the avoidance of doubt, the benefits payable pursuant to
Sections 8(b) through (c) are mutually exclusive and not cumulative. All lump
sum payments provided in this Section 8 shall be made no later than the 60th day
following your termination of employment (unless explicitly provided otherwise
above).  Notwithstanding anything to the contrary in this Agreement, (i) any
reference herein to a termination of your employment is intended to constitute a
“separation from service” within the meaning of Section 409A of the Code, and
Section 1.409A-1(h) of the regulations promulgated thereunder, and shall be so
construed, and (ii) no payment will be made or become due to you during any
period that you continue in a role with the Company that does not constitute a
separation from service, and will be paid once you experience a “separation from
service” from the Company within the meaning of Section 409A of the Code.  In
addition, notwithstanding anything to the contrary in this Agreement, upon a
termination of your employment, you agree to resign prior to the time you
deliver the Release from all positions you may hold with the Company and any of
its subsidiaries or affiliated entities at such time (including as a member of
the Board and the boards or equivalent governing bodies of any subsidiaries or
entities), and no payment will be made or become due to you until you resign
from all such positions, unless requested otherwise by the Board.

 

10.



Parachute Payments. In the event that the severance and other benefits provided
for in this Agreement or otherwise payable to you (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code,
then, at your discretion, your severance and other benefits under this Agreement
shall be payable either (i) in full, or (ii) as to such lesser amount which
would result in no portion of such severance and other benefits being subject to
the excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the receipt by you
on an after-tax basis, of the greatest amount of severance benefits under this
Agreement, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Any reduction shall be made in
the following manner: first a pro-rata reduction of (i) cash payments subject to
Section 409A of the Code as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code, and second a pro rata cancellation of
(i) equity-based compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity-based compensation not subject to Section 409A of
the Code, with equity all being reduced in reverse order of vesting and equity
not subject to treatment under Treasury regulation 1.280G- Q & A 24(c) being
reduced before equity that is so subject. Unless the Company and you otherwise
agree in writing, any determination required under this Section shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall

7

--------------------------------------------------------------------------------

 



be conclusive and binding upon you and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and you shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Accountants shall deliver to the Company and you sufficient documentation for
you to rely on it for purpose of filing your tax returns. The Company shall bear
all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.

 

11.



Section 409A. To the extent (i) any payments to which you become entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
your termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Code and (ii) you are deemed at the time of such
termination of employment to be a “specified” employee under Section 409A of the
Code, then such payment or payments shall not be made or commence until the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your “separation from service” (as such term is at the time defined in
regulations under Section 409A of the Code) with the Company; or (ii) the date
of your death following such separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum (without
interest).

 

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement (or
otherwise referenced herein) is determined to be subject to (and not exempt
from) Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

 

To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A.  Payments pursuant to this
Agreement (or referenced in this Agreement), and each installment thereof, are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A.

 

12.



At-Will Employment. Employment with the Company is for no specific period of
time. Your employment with the Company will be “at-will,” meaning that either
you or the Company (acting through the Board, excluding you) may terminate your
employment at any time and for any reason, with or without cause, subject to the
applicable payment obligations set forth herein. Any contrary representations
that may have been made to you are superseded by this

8

--------------------------------------------------------------------------------

 



Agreement. This is the full and complete agreement between you and the Company
on this term. Although your compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at-will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company (other than you).

 

13.



Confidential Information and Other Company Policies. You will be bound by and
comply fully with the Company’s standard confidentiality agreement (a form of
which was been provided to you), insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its employees, as such policies and programs may be amended from time to time
to the extent the same are not inconsistent with this Agreement, unless you
consent to the same at the time of such amendment.

 

14.



Company Records and Confidential Information.  

 

a.



Records. All records, files, documents and the like, or abstracts, summaries or
copies thereof, relating to the business of the Company or the business of any
subsidiary or affiliated companies, which the Company or you prepare or use or
come into contact with, will remain the sole property of the Company or the
affiliated or subsidiary company, as the case may be, and will be promptly
returned upon termination of employment.

 

b.



Confidentiality. You acknowledge that you have acquired and will acquire
knowledge regarding confidential, proprietary and/or trade secret information in
the course of performing your responsibilities for the Company, and you further
acknowledge that such knowledge and information is the sole and exclusive
property of the Company. You recognize that disclosure of such knowledge and
information, or use of such knowledge and information, to or by a competitor
could cause serious and irreparable harm to the Company.

 

15.



Indemnification. You and the Company will enter into the form of indemnification
agreement provided to other similarly situated officers and directors of the
Company. In addition, you will be named as an insured on the director and
officer liability insurance policy currently maintained by the Company, or as
may be maintained by the Company from time to time.

 

16.



Arbitration. You and the Company agree that any and all claims arising out of or
related to this Agreement and your employment with the Company and termination
thereof, shall be submitted to arbitration in Santa Clara County, California,
before a single arbitrator, in accordance with the JAMS employment arbitration
rules then in effect;  provided, however, that provisional injunctive relief
may, but need not, be sought in a court of law while arbitration proceedings are
pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. This
agreement to arbitrate does not restrict your right to file administrative
claims before any government agency where, as a matter of law, the parties may
not restrict your ability to file such claims (including, but not limited to,
the National Labor Relations Board, the Equal Employment Opportunity Commission
and the Department of Labor). However, you and the Company agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims.  The arbitrator shall issue a
written decision that contains the essential findings and conclusions upon which
the decision is based. Final resolution of any dispute through arbitration may
include any remedy or relief which the arbitrator deems just and equitable. Any
award or relief granted by the arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge that they are hereby waiving any rights to
trial by jury in any action, proceeding

9

--------------------------------------------------------------------------------

 



or counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or in any way connected with this
Agreement.

 

17.



Compensation Recoupment. All amounts payable to you hereunder shall be subject
to recoupment pursuant to the Company’s current compensation recoupment policy,
and any additional compensation recoupment policy or amendments to the current
policy adopted by the Board or as required by law, regulation or securities
exchange listing agreement during the term of your employment with the Company
that is applicable generally to executive officers of the Company.

 

18.



Miscellaneous. 

 

a.



Absence of Conflicts; Competition with Prior Employer. You represent that the
performance of your duties under this Agreement will not breach any other
agreement as to which you are a party. You agree that you have disclosed to the
Company all of your existing employment and/or business relationships,
including, but not limited to, any consulting or advising relationships, outside
directorships, investments in privately held companies, and any other
relationships that may create a conflict of interest. You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise. The Company does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties. Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.

 

b.



Successors. This Agreement is binding on and may be enforced by the Company and
its successors and permitted assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to the Company or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of the
Company’s obligations under this Agreement and shall be the only permitted
assignee.

 

c.



Notices. Notices under this Agreement must be in writing and will be deemed to
have been given when personally delivered or two days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address which you
have most recently communicated to the Company in writing. Notices to the
Company will be addressed to the Chairman of the Board at the Company’s
corporate headquarters with a copy to the Company’s General Counsel.

 

d.



Waiver. No provision of this Agreement will be modified or waived except in
writing signed by you and an officer of the Company duly authorized by its
Board. No waiver by either party of any breach of this Agreement by the other
party will be considered a waiver of any other breach of this Agreement.

 

e.



Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 



10

--------------------------------------------------------------------------------

 



f.



Withholding. All sums payable to you hereunder shall be reduced by all federal,
state, local and other withholding and similar taxes and payments required by
applicable law

 

g.



Entire Agreement. This Agreement represents the entire agreement between the
parties concerning the subject matter herein.  This Agreement may be amended, or
any of its provisions waived, only by a written document executed by both
parties in the case of an amendment, or by the party against whom the waiver is
asserted.

 

h.



Governing Law. This Agreement will be governed by the laws of the State of
California without reference to conflict of laws provisions.

 

i.



Survival. The provisions of this Agreement shall survive the termination of your
employment for any reason to the extent necessary to enable the parties to
enforce their respective rights under this Agreement.

[SIGNATURE PAGE TO AGREEMENT FOLLOWS]



11

--------------------------------------------------------------------------------

 



Best regards,

 

s/ Michael Hubbard

_______________________________________

Michael Hubbard

Member of the Board of Directors,

On behalf of the Board of Directors

BioPharmX Corporation

 

 

I, the undersigned, hereby accept and agree to the terms and conditions of my
employment with the Company as set forth in this Agreement.

 

Accepted and agreed September 11, 2018:

 

 

By: /s/ David Tierney

      ______________

      David Tierney

 

 

 

 

 

[SIGNATURE PAGE TO AGREEMENT]

 

 





--------------------------------------------------------------------------------

 



Exhibit A 

 

Outside Activities

 

Member of the Board of Directors -  Catalyst  Pharmaceuticals, Inc (CPRX:NASDAQ)

Coral Gables, Florida

 

Member of the Board of Directors -  Kempharm, Inc (KMPH:NASDAQ)

Coralville, Iowa

 

Member of the Board of Directors  – Palvella Therapeutics

Wayne, Pennsylvania

 

Member of the Board of Directors – Bimeda

Dublin, Ireland

 





--------------------------------------------------------------------------------

 



Exhibit B 

Release

In consideration of the termination benefits (the “Benefits”) provided and to be
provided to me by BioPharmX Corporation, or any successor thereof (the
“Company”) pursuant to my Agreement with the Company dated September 11, 2018
(the “Agreement”) and in connection with the termination of my employment, I
agree to the following general release (the “Release”).

1.



On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Company, its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans, and, in such capacities, their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, the “Company”) from any and all claims, causes of
action, and liabilities up through the date of my execution of the Release. The
claims subject to this release include, but are not limited to, those relating
to my employment with Company and/or any predecessor to Company and the
termination of such employment. All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity. The parties agree to
apply California law in interpreting the Release. Accordingly, I further waive
any rights under Section 1542 of the Civil Code of the State of California or
any similar state statute. Section 1542 states: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which, if known to him or her,
must have materially affected his or her settlement with the debtor.” This
Release does not extend to, and has no effect upon, any benefits that have
accrued or equity that has vested, and to which I have become vested or
otherwise entitled to, under any employee benefit plan, program or policy
sponsored or maintained by the Company, or to my right to indemnification by the
Company, and continued coverage by the Company’s director’s and officer’s
insurance.

 

2.



In understanding the terms of the Release and my rights, I have been advised to
consult with an attorney of my choice prior to executing the Release. I
understand that nothing in the Release shall prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver such as: (a) my
rights under applicable workers’ compensation laws; (b) my right, if any, to
seek unemployment benefits; (c) my right to indemnity under California Labor
Code section 2802 or other applicable state-law right to indemnity; and (d) my
right to file a charge or complaint with a government agency such as but not
limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Department of Labor, the California Department of Fair
Employment and Housing, or other applicable state agency (“Government
Agencies”).  I further understand that this Release does not limit my ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information without notice to the
Company.  This Release does not limit my right to receive an award for
information provided to any Government Agencies. Moreover, I will continue to be
indemnified for my actions taken while employed by the Company to the same
extent as other

14

--------------------------------------------------------------------------------

 



former directors and officers of the Company under the Company’s Certificate of
Incorporation and Bylaws and the Director and Officer Indemnification Agreement
between me and the Company, if any, and I will continue to be covered by the
Company’s directors and officers liability insurance policy as in effect from
time to time to the same extent as other former directors and officers of the
Company, each subject to the requirements of the laws of the State of
California. To the fullest extent permitted by law, any dispute regarding the
scope of this general release shall be resolved through binding arbitration as
set forth below, and the arbitration provision set forth in my Agreement.

 

3.



I understand and agree that Company will not provide me with the Benefits unless
I execute the Release. I also understand that I have received or will receive,
regardless of the execution of the Release, all wages owed to me together with
any accrued but unused vacation pay, less applicable withholdings and
deductions, earned through my termination date.

 

4.



As part of my existing and continuing obligations to Company, I have returned to
Company all Company documents (and all copies thereof) and other Company
property that I have had in my possession at any time, including but not limited
to Company files, notes, drawings, records, business plans and forecasts,
financial information, specification, computer-recorded information, tangible
property (including, but not limited to, computers, laptops, pagers, etc.),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
Company (and all reproductions thereof). I understand that, even if I did not
sign the Release, I am still bound by any and all confidential/proprietary/trade
secret information, non-disclosure and inventions assignment agreement(s) signed
by me in connection with my employment with Company, or with a predecessor or
successor of Company pursuant to the terms of such agreement(s).

 

5.



I represent and warrant that I am the sole owner of all claims relating to my
employment with Company and/or with any predecessor of Company, and that I have
not assigned or transferred any claims relating to my employment to any other
person or entity.

 

6.



I agree to keep the Benefits and the provisions of the Release confidential and
not to reveal its contents to anyone except my lawyer, my spouse or other
immediate family member, and/or my financial consultant, or as required by legal
process or applicable law unless and until they become publicly available.

 

7.



I understand and agree that the Release shall not be construed at any time as an
admission of liability or wrongdoing by either Company or myself.

 

8.



I agree that, for twenty-four (24) months following my termination of
employment, I will not, directly or indirectly, make any disparaging statements
or comments, either as fact or as opinion, about Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance, and the Company agrees that
neither it formally nor its officer or members of the Board of Directors will
make, directly or indirectly, any disparaging statements or comments, either as
fact or as opinion, about me. Nothing in this paragraph shall prohibit me or
Company from providing truthful information in response to a subpoena or other
legal process.

 

9.



I agree that, for twelve (12) months following my termination of employment, I
will not, directly or indirectly, solicit away any employees or consultants of
the Company for my own benefit or for the benefit of any other person or entity,
nor will I encourage or assist others to do

15

--------------------------------------------------------------------------------

 



so  (provided, however, that this restriction will not apply to any consultants
with whom I have a pre-existing business relationship).

 

10.



You and the Company agree that any and all claims arising out of or related to
this Agreement and your employment with the Company and termination thereof,
shall be submitted to arbitration in Santa Clara County, California, before a
single arbitrator, in accordance with the JAMS employment arbitration rules then
in effect;  provided, however, that provisional injunctive relief may, but need
not, be sought in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the arbitrator. This agreement to
arbitrate does not restrict your right to file administrative claims before any
government agency where, as a matter of law, the parties may not restrict your
ability to file such claims (including, but not limited to, the National Labor
Relations Board, the Equal Employment Opportunity Commission and the Department
of Labor). However, you and the Company agree that, to the fullest extent
permitted by law, arbitration shall be the exclusive remedy for the subject
matter of such administrative claims.  The arbitrator shall issue a written
decision that contains the essential findings and conclusions upon which the
decision is based. Final resolution of any dispute through arbitration may
include any remedy or relief which the arbitrator deems just and equitable. Any
award or relief granted by the arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Agreement.

 

11.



I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Benefits and the Release shall expire on the
twenty-second (22nd) calendar day after my employment termination date if I have
not accepted it by that time. I further understand that Company’s obligations
under the Release shall not become effective or enforceable until the eighth
(8th) calendar day after the date I sign the Release provided that I have timely
delivered it to Company (the “Effective Date”) and that in the seven (7) day
period following the date I deliver a signed copy of the Release to Company I
understand that I may revoke my acceptance of the Release. I understand that the
Benefits will become available to me at such time after the Effective Date.

 

12.



In executing the Release, I acknowledge that I have not relied upon any
statement made by Company, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release contains our entire understanding regarding eligibility
for Benefits and supersedes any or all prior representation and agreement
regarding the subject matter of the Release. However, the Release does not
modify, amend or supersede written Company agreements that are consistent with
enforceable provisions of this Release such as my Agreement, proprietary
information and invention assignment agreement, and any stock, stock option
and/or stock purchase agreements between Company and me. Once effective and
enforceable, this agreement can only be changed by another written agreement
signed by me and an authorized representative of Company.

 

13.



Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the

16

--------------------------------------------------------------------------------

 



general release and the waiver of unknown claims above shall otherwise remain
effective to release any and all other claims. I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.

 

14.



The Benefits provided and to be provided to me by the Company consist of the
benefits and payments in accordance with Section 8 of the Agreement.

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]



17

--------------------------------------------------------------------------------

 

 

EMPLOYEE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS.
 I HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT.
 I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

EFFECTIVE UPON EXECUTION BY EMPLOYEE AND THE COMPANY.

 

 

 

 

Date delivered to employee ___________, ______.

Executed this ___________ day of ___________, ______.

 

 

________________________________________

Your Signature

 

________________________________________

Your Name (Please Print)

 

 

 

Agreed and Accepted:

 

BioPharmX Corporation

 

 

___________________________

By:

Date:

 

 

 

 

 

[Signature Page to General Release Agreement]

 

 

30058/00003/FW/10219099.9

--------------------------------------------------------------------------------